DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 recites the limitation "gate driver on array circuits" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes that claim 1, from which claim 6 depends, recites only “a gate driver on array circuit” and not a plurality of “gate driver on array circuits.”  Therefore, for the purposes of examination, the recitation of “gate driver on array circuits” will be interpreted as “gate driver on array circuit.”  Claim 7 is rejected as being dependent on claim 6.

Claims 6-7 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Regarding claim 6, the recitation of “wherein the isolating member comprises strip-shaped structures located between the display region and the gate driver on array circuit” is unclear because the disclosure of the invention only discloses and supports a single strip-shaped structure (Drawings: such as single left strip-shaped structure of 25, Fig. 2) located between a display region (Drawings: 211, Fig. 2) and a respective gate driver on array circuit (Drawings: left 24, Fig. 2).  Thus, only a single strip-shaped structure (Drawings: such as single left strip-shaped structure of 25, Fig. 2) is configured between a respective single gate driver on array circuit (Drawings: such as left 24, Fig. 2) and a display region (Drawings: 211, Fig. 2; Specification: page 11, para [0028]).  Therefore, it is unclear as to what the recited “strip-shaped structures” is referring to and the recitation of “wherein the isolating member comprises strip-shaped structures located between the display region and the gate driver on array circuit” renders the claim as a whole to be indefinite.  For the purposes of examination, the recitation of “wherein the isolating member comprises strip-shaped structures located between the display region and the gate driver on array circuit” will be interpreted as “wherein the isolating member comprises a strip-shaped structure located between the display region and the gate driver on array circuit.”

Regarding claim 7, the recitation of “the strip-shaped structures of the isolating member” is unclear because the disclosure of the invention only discloses and supports a single strip-

Regarding claim 17, Applicant recites “the active switch array substrate comprises signal transmission buses each located at a side of the gate driver on array circuit facing away from the display region” in lines 1-3 of the claim.  However, it is unclear how the “signal transmission buses” are “each located at a side of the gate driver on array circuit” because the disclosure of the invention only supports one signal transmission bus (Drawings: such as 16, Fig. 1; Specification: page 7, para [0024]) at a side of a gate driver on array circuit (Drawings: 14, Fig. 1; Specification: page 7, para [0024]) and not a plurality of “signal transmission buses each located at a side of the gate driver on array circuit” as recited in the claim.  Therefore, the recitation of “the active switch array substrate comprises signal transmission buses each located at a side of the gate driver on array circuit facing away from the display region” renders the claim as a 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qian et al. (CN 101221328).

Regarding claim 1, Qian discloses a display panel (Fig. 3; page 6, para [0028]) comprising:

	a counter substrate (300, Fig. 4; page 7, para [0029]), disposed opposite to the active switch array substrate (305, Fig. 4);
	a sealant (portion of 302 to the left of 309, Fig. 4; page 6, para [0028]), disposed between the active switch array substrate (305, Fig. 4) and the counter substrate (300, Fig. 4) and located in the peripheral region (sealant portion of 302 to the left of 309 located in the peripheral region outside of 309, Fig. 3), wherein the sealant (portion of 302 to the left of 309, Figs. 3-4) cooperative with the active switch array substrate (305, Figs. 3-4) and the counter substrate (300, Figs. 3-4) form an accommodating space (space formed by portion of 302 to the left of 309, 305, 300, Fig. 4);
	a display medium layer (304, Fig. 4; page 7, para [0029]), disposed between the active switch array substrate (305, Fig. 4) and the counter substrate (300, Fig. 4) and located in the accommodating space (display medium layer 304 located in the accommodating space formed by portion of 302 to the left of 309, 305, 300, Fig. 4);
	a gate driver on array circuit (303, Fig. 3; page 7, para [0029]), disposed in the peripheral region (area outside of 309, Fig. 3) of the active switch array substrate (305, Figs. 3-4) and located in the accommodating space (gate driver on array circuit 303 located in accommodating space formed by portion of 302 to the left of 309, 305, 300, Fig. 4);
	an isolating member (portion of 302 surrounding 309, Figs. 3-4), disposed between the active switch array substrate (305, Fig. 4) and the counter substrate (300, Fig. 4) and configured 

Regarding claim 2, Qian discloses a display panel with all the limitations above and further discloses wherein the isolating member (portion of 302 surrounding 309, Figs. 3-4) is disposed covering the gate driver on array circuit (portion of 302 surrounding 309 covers side portion of 303, Figs. 3-4), and the isolating member (portion of 302 surrounding 309, Figs. 3-4) and the sealant (portion of 302 to the left of 309, Figs. 3-4) are a one-piece structure (302, Fig. 3).

Regarding claim 3, Qian discloses a display panel with all the limitations above and further discloses wherein the isolating member (portion of 302 surrounding 309, Figs. 3-4) is located at two opposite sides of the display region (portion of 302 surrounding 309 is located at upper and lower sides of the display region 309, Fig. 3).

Regarding claim 4, Qian discloses a display panel with all the limitations above and further discloses wherein the isolating member (portion of 302 surrounding 309, Figs. 3-4) in the accommodating space (accommodating space formed by portion of 302 to the left of 309, 305, 300, Figs. 3-4) divides the accommodating space into a first space (space comprising 304, Figs. 3-4) at an inner side of the isolating member (inner portion of 302 along 303, Fig. 4) and a second space (space comprising 303, Fig. 4) between the isolating member (inner portion of 302 along 303, Figs. 3-4) and the sealant (such as outer portion of sealant portion of 302 to the 

Regarding claim 5, Qian discloses a display panel with all the limitations above and further discloses wherein the isolating member (portion of 302 surrounding 309, Fig. 3) is a ring-shaped structure surrounding the display region (309, Fig. 3).

Regarding claim 6, Qian discloses a display panel with all the limitations above and further discloses wherein the isolating member (portion of 302 surrounding 309, Fig. 3) comprises a strip-shaped structures (such as inner vertical strip portion of 302 along 303, Fig. 3) located between the display region (309, Fig. 3) and the gate driver on array circuit (303, Fig. 3).

Regarding claim 7, Qian discloses a display panel with all the limitations above and further discloses wherein the strip-shaped structure (such as inner vertical strip portion of 302 along 303, Fig. 3) of the isolating member (portion of 302 surrounding 309, Figs. 3-4) is located at two opposite sides of the display region (such as inner vertical strip portion of 302 along 303 is located at upper and lower sides of the display region 309, Fig. 3).

Regarding claim 9, Qian discloses a display panel with all the limitations above and further discloses a source driver chip (308, Figs. 3-4; page 6, para [0028]), disposed in the peripheral region (region outside of 309, Fig. 3) of the active switch array substrate (305, Figs. 3-4) and 

Regarding claim 10, Qian discloses a display panel with all the limitations above and further discloses wherein the display medium layer (304, Fig. 4) is a liquid crystal layer (page 7, para [0029]).

Regarding claim 11, Qian discloses a display panel (Fig. 3; page 6, para [0028]) comprising:
	an active switch array substrate (305, Fig. 4; page 6, para [0028]), comprising a display region (309, Fig. 3; page 6, para [0028]) and a peripheral region (area outside of 309, Fig. 3) surrounding the display region (309, Fig. 3);
	a counter substrate (300, Fig. 4; page 7, para [0029]), disposed opposite to the active switch array substrate (305, Fig. 4);
	a sealant (outer ring portion of 302, Figs. 3-4; page 6, para [0028]), disposed between the active switch array substrate (305, Fig. 4) and the counter substrate (300, Fig. 4) and located in the peripheral region (outer ring portion of 302 located in the peripheral region outside of 309, Fig. 3), wherein the sealant (outer ring portion of 302, Figs. 3-4) cooperative with the active switch array substrate (305, Figs. 3-4) and the counter substrate (300, Figs. 3-4) form an accommodating space (space formed by outer ring portion of 302, 305, 300, Fig. 4);
	a display medium layer (304, Fig. 4; page 7, para [0029]), disposed between the active switch array substrate (305, Fig. 4) and the counter substrate (300, Fig. 4) and located in the 
	a gate driver on array circuit (303, Fig. 3; page 7, para [0029]), disposed in the peripheral region (area outside of 309, Fig. 3) of the active switch array substrate (305, Figs. 3-4) and located in the accommodating space (gate driver on array circuit 303 located in accommodating space formed by outer ring portion of 302, 305, 300, Fig. 4);
	an isolating member (inner portion of 302 along 303, Figs. 3-4), disposed between the active switch array substrate (305, Fig. 4) and the counter substrate (300, Fig. 4) and configured for isolating the display medium layer (304, Fig. 4) from the gate driver on array circuit (303, Fig. 4) in the accommodating space (space formed by outer ring portion of 302, 305, 300, Fig. 4);
	wherein the sealant (outer ring portion of 302, Fig. 3) is disposed surrounding the display medium layer (304, Figs. 3-4) to seal the display medium layer (304, Figs. 3-4) in a region (such as region comprising 309, Figs. 3-4).

Regarding claim 12, Qian discloses a display panel with all the limitations of claim 1 above and further discloses wherein the isolating member (portion of 302 surrounding 309, Figs. 3-4) and the sealant (portion of 302 to the left of 309, Fig. 4) are integrally formed (302, Figs. 3-4).

Regarding claim 13, Qian discloses a display panel with all the limitations of claim 1 above and further discloses a source driver chip (308, Figs. 3-4; page 6, para [0028]), disposed in the peripheral region (region outside of 309, Fig. 3) of the active switch array substrate (305, Figs. 3-4) and located at a side of the display region (308 located at a bottom side of the display .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qian et al. (CN 101221328) in view of Kim et al. (U.S. 2012/0008085).

Regarding claim 8, Qian discloses a display panel with all the limitations of claim 1 above but does not expressly disclose wherein the active switch array substrate (305, Figs. 3-4) further comprises: a signal transmission bus, located at a side of the gate driver on array circuit (303, Fig. 3) facing away from the display region (309, Fig. 3).  However, Kim discloses a display panel (100, Fig. 5; page 3, para [0045]) comprising an active switch array substrate (102, Fig. 5; page 

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide the gate driver on array circuit (Qian: 303, Fig. 3) of Qian with the signal transmission bus (Kim: 125, Fig. 5) of Kim such that the signal transmission bus (Kim: 125, Fig. 5) is located at a side of the gate driver on array circuit (Qian: such as left side of 303, Fig. 3; Kim: right side of 120, Fig. 5) facing away from the display region (Qian: 309, Fig. 3; Kim: AA, Fig. 5) in order to obtain the benefits of providing easy access to connect the signal transmission bus (Kim: 125, Fig. 5) to an external circuit as evidenced by Kim (Kim: page 3, para [0048]).

Regarding claim 14, Qian discloses a display panel (Fig. 3; page 6, para [0028]) comprising:
	an active switch array substrate (305, Fig. 4; page 6, para [0028]), comprising a display region (309, Fig. 3; page 6, para [0028]) and a peripheral region (area outside of 309, Fig. 3) surrounding the display region (309, Fig. 3);
	a counter substrate (300, Fig. 4; page 7, para [0029]), disposed opposite to the active switch array substrate (305, Fig. 4);

	a display medium layer (304, Fig. 4; page 7, para [0029]), disposed between the active switch array substrate (305, Fig. 4) and the counter substrate (300, Fig. 4) and located in the accommodating space (display medium layer 304 located in the accommodating space formed by portion of 302 to the left of 309, 305, 300, Fig. 4);
	a gate driver on array circuit (303, Fig. 3; page 7, para [0029]), disposed in the peripheral region (area outside of 309, Fig. 3) of the active switch array substrate (305, Figs. 3-4) and located in the accommodating space (gate driver on array circuit 303 located in accommodating space formed by portion of 302 to the left of 309, 305, 300, Fig. 4);
	an isolating member (portion of 302 surrounding 309, Figs. 3-4), disposed between the active switch array substrate (305, Fig. 4) and the counter substrate (300, Fig. 4) and configured for separating the display medium layer (304, Fig. 4) from the gate driver on array circuit (303, Fig. 4) in the accommodating space (space formed by portion of 302 to the left of 309, 305, 300, Fig. 4);
	wherein the display panel (Fig. 3) further comprises: a source driver chip (308, Fig. 3; page 6, para [0028]) disposed in the peripheral region (region outside of 309, Fig. 3) of the 

Qian does not expressly disclose wherein the active switch array substrate (305, Figs. 3-4) further comprises: a signal transmission bus, located at a side of the gate driver on array circuit (303, Fig. 3) facing away from the display region (309, Fig. 3).  However, Kim discloses a display panel (100, Fig. 5; page 3, para [0045]) comprising an active switch array substrate (102, Fig. 5; page 3, para [0045]) having a signal transmission bus (125, Fig. 5; page 3, para [0048]) located at a side of a gate driver on array circuit (120, Fig. 5; page 3, para [0046]) facing away from a display region (signal transmission bus 125 located at a side of the gate driver on array circuit 120 facing away from a display region AA, Fig. 5; page 3, para [0045]) in order to provide easy access to connect the signal transmission bus (125, Fig. 5) to an external circuit.

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide the gate driver on array circuit (Qian: 303, Fig. 3) of Qian with the signal transmission bus (Kim: 125, Fig. 5) of Kim such that the signal transmission bus (Kim: 125, Fig. 5) is located at a side of the gate driver on array circuit (Qian: such as left side of 303, Fig. 3; Kim: right side of 120, Fig. 5) facing away from the display region (Qian: 309, Fig. 3; Kim: AA, Fig. 5) in order to obtain the benefits of providing easy access to connect the signal transmission bus (Kim: 125, Fig. 5) to an external circuit as evidenced by Kim (Kim: page 3, para [0048]).



Regarding claim 18, Qian discloses a display panel (Fig. 3; page 6, para [0028]) comprising:
	an active switch array substrate (305, Fig. 4; page 6, para [0028]), comprising a display region (309, Fig. 3; page 6, para [0028]) and a peripheral region (area outside of 309, Fig. 3) surrounding the display region (309, Fig. 3);
	a counter substrate (300, Fig. 4; page 7, para [0029]), disposed opposite to the active switch array substrate (305, Fig. 4);
	a sealant (outer ring portion of 302, Figs. 3-4; page 6, para [0028]), disposed between the active switch array substrate (305, Fig. 4) and the counter substrate (300, Fig. 4) and located in the peripheral region (outer ring portion of 302 located in the peripheral region outside of 309, Fig. 3), wherein the sealant (outer ring portion of 302, Figs. 3-4) cooperative with the active switch array substrate (305, Figs. 3-4) and the counter substrate (300, Figs. 3-4) form an accommodating space (space formed by outer ring portion of 302, 305, 300, Fig. 4);
	a display medium layer (304, Fig. 4; page 7, para [0029]), disposed between the active switch array substrate (305, Fig. 4) and the counter substrate (300, Fig. 4) and located in the accommodating space (display medium layer 304 located in the accommodating space formed by outer ring portion of 302, 305, 300, Fig. 4);

	an isolating member (inner portion of 302 along 303, Figs. 3-4), disposed between the active switch array substrate (305, Fig. 4) and the counter substrate (300, Fig. 4) and configured for isolating the display medium layer (304, Fig. 4) from the gate driver on array circuit (303, Fig. 4) in the accommodating space (space formed by outer ring portion of 302, 305, 300, Fig. 4);
	wherein the sealant (outer ring portion of 302, Fig. 3) is disposed surrounding the display medium layer (304, Figs. 3-4) to seal the display medium layer (304, Figs. 3-4) in a region (such as region comprising 309, Figs. 3-4);
wherein the display panel (Fig. 3) further comprises: a source driver chip (308, Fig. 3; page 6, para [0028]) disposed in the peripheral region (region outside of 309, Fig. 3) of the active switch array substrate (305, Figs. 3-4) and located at a side of the display region (bottom side of 309, Fig. 3) being without the gate driver on array circuit (303, Fig. 3);
wherein the sealant (outer ring portion of 302, Figs. 3-4) is disposed surrounding the display medium layer (304, Figs. 3-4) to seal the display medium layer (304, Figs. 3-4) in a region (such as region of 309, Figs. 3-4).

Qian does not expressly disclose wherein the active switch array substrate (305, Figs. 3-4) further comprises: a signal transmission bus, located at a side of the gate driver on array circuit (303, Fig. 3) facing away from the display region (309, Fig. 3).  However, Kim discloses a display 

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide the gate driver on array circuit (Qian: 303, Fig. 3) of Qian with the signal transmission bus (Kim: 125, Fig. 5) of Kim such that the signal transmission bus (Kim: 125, Fig. 5) is located at a side of the gate driver on array circuit (Qian: such as left side of 303, Fig. 3; Kim: right side of 120, Fig. 5) facing away from the display region (Qian: 309, Fig. 3; Kim: AA, Fig. 5) in order to obtain the benefits of providing easy access to connect the signal transmission bus (Kim: 125, Fig. 5) to an external circuit as evidenced by Kim (Kim: page 3, para [0048]).

Regarding claim 19, Qian discloses a display panel with all the limitations of claim 14 above and further discloses wherein the isolating member (portion of 302 surrounding 309, Figs. 3-4) and the sealant (portion of 302 to the left of 309, Fig. 4) are integrally formed (302, Figs. 3-4).

.

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qian et al. (CN 101221328) in view of Kim et al. (U.S. 2012/0008085) as applied to claim 14 above and further in view of Roh et al. (U.S. 2007/0019142).

Regarding claim 15, Qian as modified by Kim discloses a display panel with all the limitations above and further discloses wherein the counter substrate (Qian: 300, Fig. 4) comprises: a base (Qian: such as a base material forming substrate 300, Fig. 4), a color filter (Qian: color filter of substrate 300, Fig. 4; page 7, para [0029]) and a common electrode (Qian: 301, Fig. 4; page 7, para [0029]) but does not expressly disclose wherein the color filter is disposed opposite to a pixel electrode on the active switch array substrate (Qian: 305, Fig. 4), the color filter disposed between the base and the common electrode.  However, Roh discloses a display panel (Fig. 6; page 5, para [0087]) comprising a counter substrate (200, Fig. 6; page 5, para [0088]) having a base (210, Fig. 6; page 7, para [0120]), a color filter (230, Fig. 6; page 4, para [0070]) and a common electrode (270, Fig. 6; page 4, para [0079]); the color filter (230, Fig. 6) is disposed opposite to a pixel electrode (191, Fig. 6; page 6, para [0110]) on an active switch array substrate (100, Fig. 6; page 5, para [0088]), the color filter (230, Fig. 6) is disposed between the base (210, Fig. 6) and the common electrode (270, Fig. 6) in order to provide a color filter substrate that can generate color images for a color display (page 4, para [0070]).

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the counter substrate (Qian: 300, Fig. 4) of Qian to be comprised of: the base (Roh: 210, Fig. 6), the color filter (Roh: 230, Fig. 6) and the common electrode (Roh: 270, Fig. 6) of Roh such that the color filter (Roh: 230, Fig. 6) is disposed opposite to a pixel electrode (Qian: 306, Fig. 4; page 6, para [0028]; Roh: 191, Fig. 6) of Qian on the active switch array substrate (Qian: 305, Fig. 4), the color filter (Roh: 230, Fig. 6) is disposed between the base (Roh: 210, Fig. 6) and the common electrode (Roh: 270, Fig. 6) in order to obtain the benefits of generating color images for a color display as taught by Roh (page 4, para [0070]).

Regarding claim 16, Qian as modified by Kim and Roh discloses a display panel with all the limitations above and further discloses wherein the color filter (Roh: 230, Fig. 6) comprises a plurality of color blocks (Roh: plurality of color blocks 230, Figs. 3-6; page 4, para [0070]), the color blocks comprise a red block (Roh: red block 230, Figs. 3-6; page 4, para [0070]); a green block (Roh: green block 230, Figs. 3-6; page 4, para [0070]) and a blue block (Roh: blue block 230, Figs. 3-6; page 4, para [0070]) disposed corresponding to a plurality of sub-pixel electrodes (Roh: 192 and 194, Figs. 4-6; page 4, para [0075]) in one-to-one manner and for achieving a color display effect of the display panel (Roh: page 4 para [0070]).  

Qian as modified by Kim and Roh does not expressly disclose that the plurality of color blocks (Roh: plurality of color blocks 230, Figs. 3-6; page 4, para [0070]) are color photoresist blocks 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL C LEE/Primary Examiner, Art Unit 2871